Citation Nr: 1642870	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1993 to January 1997, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2011 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2015, the Board remanded this case for additional development and it now returns for further appellate consideration.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with his appeal.

For the reasons detailed below, the Board finds that further development is required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim2 so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In this case, the Veteran essentially contends that he developed recurrent pain and other impairment of both wrists, both knees, and the low back while on active duty.  Among other things, he reported on an April 2011 VA-Form 21-526 that he had injured his low back in service while loading trucks.  The Veteran is competent, as a lay person, to describe such injury and symptomatology as pain in these joints.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board also observes the Veteran's upper and lower extremities were evaluated as normal on his December 1992 enlistment examination.  His spine was noted as being abnormal due to scoliosis, mild, asymptomatic.  Nevertheless, on a concurrent Report of Medical History he indicated he did not experience recurrent back pain, "trick" or locked knee, or swollen or painful joints.

The Veteran's service treatment records further reflect he was treated for complaints of bilateral knee pain in August 1994, and an injury to the left thigh in June 1996.  He was also treated for right wrist complaints in July 1996, October 1996, and November 1996 which included findings of tendonitis.  In addition, he had a mole of the left wrist evaluated in July 1996.

On a Report of Medical History completed in conjunction with his November 1996 separation examination, the Veteran indicated he had experienced swollen or painful joints, as well as "trick" or locked knee.  The physician's comments noted that the Veteran's knees used to well up from time to time, but there had been no episodes since April 1995, and such was not considered disabling (NCD).  It was also noted the Veteran had tendonitis in the wrist, which still hurt after basketball or too much weight.  However, the Veteran continued to indicate on this Report that he had not experienced recurrent back pain.  Moreover, the Veteran's upper and lower extremities, and spine, were evaluated as normal on the separation examination itself.  It was noted the Veteran had a 4 cm scar secondary to laceration on the left wrist which was not noted at the time of his enlistment examination.

The Board further notes that, on a January 2001 Report of Medical History completed for Reserve purposes, the Veteran indicated he did not experience swollen or painful joints, "trick" or locked knee, or recurrent back pain.  In addition, his upper and lower extremities, and spine, were evaluated as normal on the concurrent Reserves examination.  Moreover, annual certificates of physical condition completed for Reserves purposes in June 2002, May 2003, November 2003, and November 2004 do not contain any findings indicative of disabilities of the wrists, knees, or low back.

In view of the foregoing, the Board finds that competent medical evidence is required to determine whether the Veteran's current disabilities of the wrists, knees, and low back were incurred in or otherwise the result of his active service; as well as to determine whether the finding of scoliosis of the spine at the time of his December 1992 enlistment examination was a notation of the current disability, and, if so, whether it was aggravated by his active service.

The Board notes the Veteran was accorded VA examinations regarding this case in May 2011 and August 2015.  The Board previously found the May 2011 VA examination was not adequate, as the examination report contained an inadequate explanation for the conclusion that a medical opinion could not be rendered without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  Accordingly, the Board remanded the case in April 2015 for a new examination.

The Veteran was accorded a new VA examination in August 2015, which included opinions against his current disorders being etiologically linked to his active service.  However, it does not appear the VA examiner's opinions were based upon an accurate understanding of the Veteran's medical history.  For example, the examiner indicated that the virtual records contained in the VBMS system were reviewed, but not the Veteran's paper claims folder.  The paper claims folder currently before the Board includes the Veteran's service treatment records, but review of the VBMS system at this time does not show they contain the service treatment records.  Moreover, the examiner's stated rationale for these opinions do not appear to address the documented in-service treatment for the knees and wrists, nor does it refer to the finding of scoliosis on the December 1992 enlistment examination.  Consequently, the Board must find that the August 2015 VA examination is not adequate for resolution of this case. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that a remand is required to obtain clarification from the August 2015 VA examiner based upon review of the Veteran's claims folder to include the service treatment records.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  In this regard, the Board notes that the AOJ previously requested all identified records, to include those from Speight Family Medical LLC (which provided records), Cole Family Practice (which indicated that there were no records available), and Campbell Clinic (which indicated that in July 2015 that there were no records available, but the Veteran had an upcoming appointment); however, as there are likely records now available from Campbell Clinic, another request should be made from such facility.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from Campbell Clinic, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder, to include his service treatment records, should be made available to the August 2015 VA examiner for review and clarification of the opinions expressed.  If the original August 2015 VA examiner is unavailable, then the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.  The examiner should indicate that the service treatment records had been reviewed.  

(A)  Based upon this review, the examiner should express an opinion as to whether it is at least as likely as not the Veteran's current disorders of the wrists, knees, or low back (other than scoliosis) was incurred in or otherwise the result of his active service, to include the aforementioned in-service complaints and treatment.

(B)  With regard to the scoliosis noted on the Veteran's December 1992 entrance examination, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed scoliosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed scoliosis is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(iii)  If scoliosis is not a congenital or developmental defect or disease, the examiner is asked to opine as to whether scoliosis increased in severity in service.  If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


